 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ALEXANDRA J. SHEPARD (CABN 205143)
   Special Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6767
 7        FAX: (415) 436-7234
          Alexandra.Shepard2@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO.: CR-19-0510 RS
                                                      )
14           Plaintiff,                               )
                                                      )
15      v.                                            )   STIPULATION TO CONTINUANCE AND
                                                      )   EXCLUSION OF TIME UNDER THE SPEEDY
16   KELVIN PEREZ,                                    )   TRIAL ACT; ORDER
                                                      )
17                                                    )
             Defendant.                               )
18                                                    )
                                                      )
19

20           The above-captioned matter is set for an initial status conference on November 19, 2019. The

21 government has provided substantially all discovery to counsel for the defense, but is still waiting to

22 receive one additional item to produce to the defendant. The parties believe that they will be in a better

23 position to advise the Court on the status of this matter following production of the remaining discovery.

24 Therefore, the parties stipulate and agree that the November 19 status conference be vacated and re-set

25 for December 10, 2019, at 2:30 p.m.

26           The parties also request that the time between November 19, 2019 and December 10, 2019 be

27 excluded in order to provide reasonable time necessary for effective preparation of counsel, pursuant to

28 18 U.S.C. § 3161(h)(7)(B)(iv). The ends of justice served by granting the requested continuance


     STIP. TO CONTINUE HEARING                            1                               v. 7/10/2018
 1 outweigh the best interests of the public and the defendant in a speedy trial and in the prompt disposition

 2 of criminal cases.

 3

 4 DATED: November 18, 2019                              Respectfully submitted,

 5                                                       DAVID L. ANDERSON
                                                         United States Attorney
 6

 7
                                                                /s/
 8                                                       ALEXANDRA J. SHEPARD
                                                         Special Assistant United States Attorney
 9

10
     DATED: November 18, 2019
11
                                                               /s/
12                                                       JODI LINKER
                                                         Attorney for Defendant
13                                                       KELVIN PEREZ
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIP. TO CONTINUE HEARING                           2                                v. 7/10/2018
 1                                            ORDER

 2          Based on the reasons set forth in the stipulation of the parties above, the Court hereby re-sets the

 3 hearing currently scheduled for November 19, 2019 to December 10, 2019, at 2:30 p.m., and FINDS that

 4 for adequate preparation of the case by all parties, and in the interest of justice, pursuant to 18 U.S.C. §§

 5 3161(h)(7)(A) and (B)(iv), an exclusion of time is warranted under the Speedy Trial Act. Based on

 6 these findings, IT IS HEREBY ORDERED THAT the time is excluded from November 19, 2019 until

 7 December 10, 2019.

 8          IT IS SO ORDERED.

 9

10 DATED: November  , 2019
                                                          THE HONORABLE RICHARD SEEBORG
11                                                        United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER                                     1                                 v. 7/10/2018
